DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10-12 are rejected for being dependent on claim 9.

Claim 9 recites the limitation “wherein the first vessel has a double-wall construction and the plurality of coils are arranged in heat-transferring relationship with the liquid nitrogen through the double-wall construction” which is indefinite for the phrases “has a double-wall construction” and “through the double-wall construction”.  “has a double-wall construction” is indefinite for being unclear if the vessel is a double wall vessel or if there is a double wall structure located on or in the vessel.  “through the double-wall 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (US 7,301,343), hereinafter referred to as Sellers, in view of Laskaris et al. (US 6,438,969), hereinafter referred to as Laskaris.

Regarding claim 1, Sellers teaches a cooling system (Fig. 3 and 5), comprising:
a heat sink (504) comprising a first heat absorbing medium (Fig. 5, coolant from the “Primary source of coolant“);
a closed-loop cooling circuit (loop comprising 314 and 316) through which circulates a non-cryogenic second heat-absorbing medium (propylene glycol, column 2, lines 3-8), the closed-loop cooling circuit being configured and arranged such that the second heat-absorbing medium flows toward and absorbs heat from a device (gradient coils, column 2, lines 3-8) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat-exchanging relationship with the heat sink such that the heat absorbed by the second heat-absorbing medium is transferred to the first heat absorbing medium.


    PNG
    media_image1.png
    543
    819
    media_image1.png
    Greyscale

Figure 1: Fig. 3 of Sellers.

Sellers does not teach wherein the first heat-absorbing medium comprises a supply of liquid nitrogen; wherein the heat absorbed by the second heat-absorbing medium is transferred to the liquid nitrogen, thereby causing a portion of the liquid nitrogen to vaporize within the heat sink; a refrigeration subsystem arranged relative to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen and return the condensed nitrogen to the supply of liquid nitrogen;
wherein the heat sink comprises at least a first vessel in which the liquid and vaporized nitrogen are confined, such that the nitrogen cycles between its liquid and vapor phases within the confines of the first vessel, and a plurality of coils arranged in heat-transferring relationship with the liquid nitrogen, the plurality of coils forming a 

Laskaris teaches a liquid nitrogen-based cooling system (Fig. 3), comprising:
a heat sink (comprising 60 and “cryorefrigerator” 66; see column 2, lines 37-40, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator.”) containing a first heat-absorbing medium (76) comprising a supply of liquid nitrogen (column 2, lines 43-46, “The liquid cryogen may be nitrogen.”);
a closed-loop cooling circuit (comprising 62 and 64) through which circulates a second heat-absorbing medium (gas heat absorbing medium within 62 and 64 circulating through compressor 52), the closed-loop cooling circuit being configured and arranged such that the second heat absorbing medium flows toward and absorbs heat from a device (superconducting cable 10) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat exchanging relationship with the heat sink (portion 58 is within vessel 60) such that the heat absorbed by the second heat absorbing medium is transferred to the liquid nitrogen (by way of heat exchanger 58), thereby causing a portion (portion within head space 68) of the liquid nitrogen to vaporize within the heat sink; and
a refrigeration subsystem (comprising 66 and 70) arranged relative (within vessel 60) to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen (column 5, lines 28-35, “Single or multiple cryorefrigerator units (only one is shown in FIG. 3) may be used to recondense the vapor 68 in the storage tank”) and return the condensed nitrogen to the supply of liquid nitrogen (when cryorefrigerator 


    PNG
    media_image2.png
    737
    1014
    media_image2.png
    Greyscale

Figure 2:  Fig. 3 of Laskaris.



Regarding claim 5, Sellers teaches the cooling system of claim 1, wherein the second heat-absorbing medium comprises propylene glycol (column 2, lines 4-8).

Regarding claim 7, Sellers teaches a method for cooling a device (using Fig. 3 and 5), comprising:
	circulating a heat-absorbing medium (propylene glycol, column 2, lines 4-8) within a closed-loop cooling circuit, the heat absorbing medium flowing in a direction from a heat sink toward the device requiring cooling and back toward the heat sink;
	allowing heat to be transferred from the deivce requiring cooling to the heat-absorbing medium that is circulating within the closed-loop cooling circuit;
	transporting the heat, via the heat-absorbing medium, to the heat sink.

Sellers does not teach wherein the heat sink comprises a double-wall vessel containing therein a supply of liquid nitrogen; causing or allowing the heat being transported by the heat-absorbing medium to be transferred from the heat-absorbing medium to the liquid 
Laskaris teaches a method (using cooling circuit shown in Fig. 3) for cooling a device (10), comprising:
circulating a heat-absorbing medium (fluid within 62 and 64) within a closed loop cooling circuit (comprising 58, 62 and 64), the heat absorbing medium flowing in a direction (clockwise) from a heat sink (60) toward the device and back toward the heat sink, the heat sink comprising a vessel containing therein (inside the vessel) a supply of liquid nitrogen (nitrogen, see column 2, lines 37-46, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator…The liquid cryogen may be nitrogen.”);
allowing heat (heat generated by current running through superconductive cable 10) to be transferred from the device to the heat-absorbing medium that is circulating within the closed loop cooling circuit;
transporting the heat, via the heat-absorbing medium, to the heat sink (by exchanging heat between coil 58 and liquid nitrogen 76);

removing heat from the vaporized liquid nitrogen (using cryorefrigerator 66) to thereby cause the vaporized liquid nitrogen to condense (column 5, lines 28-35, “Single or multiple cryorefrigerator units (only one is shown in FIG. 3) may be used to recondense the vapor 68 in the storage tank”) back to liquid form; and 
returning the nitrogen (recondensing vapor nitrogen in headspace 68 using 66) that has been condensed back to liquid form to the supply of liquid nitrogen contained within the heat sink vessel; 
wherein the nitrogen cycles between its (the nitrogen) liquid and vapor phases within and limited to the confines of the vessel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the heat sink taught by Sellers with the heat sink containing a supply of liquid nitrogen as the first heat absorbing medium and refrigeration subsystem taught by Laskaris in order to provide the predictable result of controlling the temperature of the second heat-absorbing medium using cryogenic cooling, a known method of removing heat from a closed loop system without any unpredictable results.

Regarding claim 8, Sellers as modified teaches the cooling system of claim 1, wherein the second heat-absorbing medium circulates in liquid form (column 2, lines 4-8).

Claims 2, 3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (US 7,301,343) and Laskaris et al. (US 6,438,969) as applied to claim 1, in further view of Yamada (US 2006/0048522), hereinafter known as Yamada, and Heylandt (US 1,777,040), hereafter known as Heylandt.

Regarding claim 2, Sellers as modified teaches the nitrogen-based cooling system of claim 1, however does not teach wherein the plurality of coils pass around an exterior surface of the first vessel.

Yamada teaches a cryogenic based cooling system (Fig. 2) similar to that of Laskaris, wherein a heat exchanger (26), comparable to the plurality of coils taught by Laskaris, is in thermal contact and passes at an exterior surface (exterior surface of 12) of a first vessel (12).  It is important to note that liquid neon is housed in the first vessel 12 while helium (see paragraph 0004, “The helium gas circulating through the pipes 20”) is passed within closed-loop cooling circuit 20 wherein the heat exchanger 26 carrying the helium does not puncture the first vessel thereby preventing the chance of leaks within the first vessel as well as eliminating the chance in the case of a leak of the heat exchanger or cooling circuit, the liquid neon and helium will not mix.


    PNG
    media_image3.png
    627
    994
    media_image3.png
    Greyscale

Figure 3:  Fig. 2 of Yamada.

Therefore, in view of Yamada, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Sellers as modified wherein the plurality of coils taught by Yamada are located outside and in thermal contact with the first vessel’s exterior surface in order to provide the similar and predictable result of preventing the chance of the first and second heat absorbing mediums will mix in the case of a leak in the plurality of coils and eliminating the need for the plurality of coils to puncture the first vessel eliminating the chance for leaks at that location.




    PNG
    media_image4.png
    347
    857
    media_image4.png
    Greyscale

Figure 4: Fig. 2 of Heylandt.

In view of Heylandt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Sellers as modified with the plurality of coils to be wrapped around the exterior surface of the first vessel in order to provide the predictable result of increasing the amount of surface area of the plurality of coils is in thermal communication with the first vessel, thereby promoting increased heat transfer.

Regarding claim 3, Sellers as modified teaches the cooling system of claim 1, however does not teach wherein the first vessel and the plurality of coils are disposed within a second, outer vessel, with at least a partial vacuum between the first and second 

Yamada teaches wherein the heat exchanger is disposed within a second, outer vessel (30), with at least a partial vacuum (vacuum between 12 and 30; paragraph 0005,”A cryostat 30 of the cooling system as a vacuum insulation container…”) between the first and second vessels (12 and 30 respectively) wherein the heat exchanger 26 is disposed within the at least partial vacuum.  The vacuum provides the absence of fluid which reduces or eliminates, depending on the vacuum pulled, heat transfer by convection between the ambient atmosphere thereby providing increased heat insulation and therefore efficiency of the cooling system.

Therefore, in view of Yamada, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Sellers as modified wherein the plurality of coils are located outside and in thermal contact with the first vessel’s exterior surface, as taught by Yamada, in order to provide the similar and predictable result of preventing the chance of the first and second heat absorbing mediums will mix in the case of a leak in the plurality of coils and eliminating the need for the plurality of coils to puncture the first vessel eliminating the chance for leaks at that location.

Regarding claim 13, Sellers teaches a cooling system (Fig. 3 and 4) comprising:

a closed-loop cooling circuit (loop comprising 314 and 316) through which circulates a heat-absorbing medium (propylene glycol, column 2, lines 3-8), the closed-loop cooling circuit being configured and arranged such that the second heat-absorbing medium flows toward and absorbs heat from a device (gradient coils, column 2, lines 3-8) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat-exchanging relationship with the heat sink such that the heat absorbed by the second heat-absorbing medium is transferred to the first heat-absorbing medium.

Sellers does not teach wherein the first heat-absorbing medium comprises a supply of liquid nitrogen; wherein the heat absorbed by the second heat-absorbing medium is transferred to the liquid nitrogen, thereby causing a portion of the liquid nitrogen to vaporize within the heat sink; 
a refrigeration subsystem arranged relative to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen and return the condensed nitrogen to the supply of liquid nitrogen;
wherein the heat sink comprises at least a first vessel in which the liquid and vaporized nitrogen are confined, such that the nitrogen cycles between its liquid and vapor phases within the confines of the first vessel, and a plurality of coils arranged in heat-transferring relationship around the exterior of the first vessel, the plurality of coils 

Laskaris teaches a liquid nitrogen-based cooling system (Fig. 3), comprising:
a heat sink (comprising 60 and “cryorefrigerator” 66; see column 2, lines 37-40, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator.”) containing a first heat-absorbing medium (76) comprising a supply of liquid nitrogen (column 2, lines 43-46, “The liquid cryogen may be nitrogen.”);
a closed-loop cooling circuit (comprising 62 and 64) through which circulates a second heat-absorbing medium (gas heat absorbing medium within 62 and 64 circulating through compressor 52), the closed-loop cooling circuit being configured and arranged such that the second heat absorbing medium flows toward and absorbs heat from a device (superconducting cable 10) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat exchanging relationship with the heat sink (portion 58 is within vessel 60) such that the heat absorbed by the second heat absorbing medium is transferred to the liquid nitrogen (by way of heat exchanger 58), thereby causing a portion (portion within head space 68) of the liquid nitrogen to vaporize within the heat sink; and
a refrigeration subsystem (comprising 66 and 70) arranged relative (within vessel 60) to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen (column 5, lines 28-35, “Single or multiple cryorefrigerator units (only one is shown in FIG. 3) may be used to recondense the vapor 68 in the storage tank”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the heat sink taught by Sellers with the heat sink containing a supply of liquid nitrogen as the first heat absorbing medium and refrigeration subsystem taught by Laskaris in order to provide the predictable result of controlling the temperature of the second heat-absorbing medium using cryogenic cooling, a known method of removing heat from a closed loop system without any unpredictable results.

Sellers does not teach wherein a plurality of coils are arranged around the exterior of the first vessel.

Yamada teaches a cryogenic based cooling system (Fig. 2) similar to that of Laskaris, wherein a heat exchanger (26), comparable to the plurality of coils taught by Laskaris, is in thermal contact and passes at an exterior surface (exterior surface of 2) of a first vessel (12).  It is important to note that liquid neon is housed in the first vessel 12 while helium (see paragraph 0004, “The helium gas circulating through the pipes 20”) is passed within closed-loop cooling circuit 20 wherein the heat exchanger 26 carrying the helium does not puncture the first vessel thereby preventing the chance of leaks within the first vessel as well as eliminating the chance in the case of a leak of the heat exchanger or cooling circuit, the liquid neon and helium will not mix.

Therefore, in view of Yamada, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Sellers as modified wherein the plurality of coils are located outside and in thermal contact with the first vessel’s exterior surface, as taught by Yamada, in order to provide the similar and predictable result of preventing the chance of the first and second heat absorbing mediums will mix in the case of a leak in the plurality of coils and eliminating the need for the plurality of coils to puncture the first vessel eliminating the chance for leaks at that location.

Heylandt teaches a system (Fig. 2) for storing a cryogenic liquid (within 44) wherein a plurality of coils (22) pass around an exterior surface (exterior surface of 44) of a first veseel (44).

In view of Heylandt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Sellers as modified with the plurality of coils to be wrapped around the exterior surface of the first vessel in order to provide the predictable result of increasing the amount of surface area of the plurality of coils is in thermal communication with the first vessel, thereby promoting increased heat transfer.

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (US 7,301,343) and Laskaris et al. (US 6,438,969) as applied to claim 1, in further view of Wang (US 2014/0202174), hereinafter referred to as Wang.

Regarding claim 4, Sellers as modified teaches the cooling system of claim 1, wherein Laskaris teaches the refrigeration subsystem can be a Gifford McMahon cryocooler or pulse tube (see column 2, lines 37-48) which extends into an interior region (head space 68) within the first vessel (60), which condensed vaporized nitrogen (nitrogen which has been vaporized from liquid at 76) back in to liquid nitrogen (nitrogen which is condensed by the refrigeration subsystem 66; column 5, lines 21-30, “The cryogen storage tank 60 holds a supply of liquid cryogen fluid that is maintained at a constant cryogenic temperature by a cryorefrigerator recondenser 66 that is located in a vapor space 68 of the storage tank.”)

Sellers as modified does not teach wherein the refrigeration subsystem comprises a helium-based cryo-refrigeration system having a cold head that extends into the interior region within the first vessel, the cold heat providing a surface on which the vaporized nitrogen condensed back in to liquid nitrogen. 

“Typical operating temperature for the cryocooler cold head 110 are below 5k, and preferably in the range 2.5k to 4.5k.”) and has a cold head (111) that extends into the interior region within the first vessel, the cold head providing a surface (113) on which vaporized nitrogen is condensed back into liquid nitrogen.

In view of Wang, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified the refrigeration subsystem of Sellers as modified with the refrigeration subsystem taught by Wang in order to provide the predictable result producing temperatures down to around 4.2 K thereby increasing the heat transfer rate between the helium refrigeration system and the nitrogen gas to be recondensed due to the larger temperature difference capable of the helium based refrigeration system.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (US 7,301,343) and Laskaris et al. (US 6,438,969) as applied to claim 1, in further view of Slack et al. (US 2017/0211862), hereinafter referred to as Slack.



Slack teaches a cooling system (Fig. 1) in which a refrigerant exchanges heat with an aqueous solution heat absorbing medium comprising a mixture of propylene glycol and an anticorrosive agent (propylene glycol and corrosion inhibitors; see last sentence of paragraph 0078).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the second heat absorbing medium taught by Sellers as modified to include an anticorrosive agent as taught by Slack in order to provide the predictable result of preventing the possibility of corrosion through which the second heat absorbing medium flows thereby maintaining optimal and efficient heat transfer between the second heat absorbing medium and the first heat absorbing medium.


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellers (US 7,301,343), Laskaris et al. (US 6,438,969), Yamada (US 2006/0048522), and Heylandt (US 1,777,040) as applied to claim 13, in further view of Zia et al. (US 2009/0071171) hereinafter referred to as Zia.



Zia teaches a refrigeration subsystem (Fig. 1, 58) which liquefies evaporated cryogenic liquid (10) stored in cryogenic liquid vessel 12, wherein the vessel is double walled (20 and 22, includes an insulation material (18) between the double walls, which is an aerogel (see paragraph 0015); which regulates heat transfer into and out of the vessel do to insulating properties.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first vessel taught by Sellers as modified to be that which has a double wall, aerogel insulated construction in order to provide the predictable result of increasing efficiency of the system by limiting the amount of heat infiltration in to the first vessel.

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 10-12 would be allowable for being dependent on claim 9.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the liquid nitrogen-based cooling system according to claim 1, further comprising “wherein the first vessel is a double-wall vessel and the plurality of coils are arranged on the exterior of the double-wall vessel, thereby transferring heat with the liquid nitrogen.”.  
It would not have been obvious to one of ordinary skill in the art before the Applicant’s claimed invention to have modified the combination of Sellers in view of Laskaris since both Sellers and Laskaris are both concerned with achieving good heat transfer between first and second fluids, wherein putting the plurality of coils on the exterior of a double walled vessel would do the opposite of what Sellers and Laskaris are trying to achieve (good heat transfer), therefore modifying Sellers in view of Laskaris lacks evidence in the prior art for modification even if structures are known to exist.  

Loveday (US 3,030,780) teaches a plurality of coils (Fig.1, 35) wrapped around the exterior of a double walled vessel (comprising 10), wherein fluid flowing through coil 35 and the bath within the vessel transfer heat.  It is important to note that the fluid in the bath and the fluid in the coil are the same.


    PNG
    media_image5.png
    498
    937
    media_image5.png
    Greyscale

Figure 5:Fig. 1 of Loveday

Hofmann (US 3,930,375) teaches a first vessel (Fig. 1) which is a double-wall vessel (wall 3 and 10) and a plurality of coils (13) are arranged on the exterior of the double-wall vessel, thereby transferring heat between two separate cryogenic fluid, one within the vessel and one flowing through the coils.
 
Zia et al. (US 2009/0071171) teaches a refrigeration subsystem (Fig. 1, 58) which liquefies evaporated cryogenic liquid (10) stored in cryogenic liquid vessel 12, wherein the vessel is double walled (20 and 22, includes an insulation material (18) between the double walls, which is an aerogel (see paragraph 0015); which regulates heat transfer into and out of the vessel do to insulating properties.


    PNG
    media_image6.png
    644
    834
    media_image6.png
    Greyscale

Figure 6:  Fig. 1 of Zia.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered however are not persuasive.  The Applicant argues that Sellers and Laskaris cannot be combined since “the only predictable result from the proposed combination would be the cryogenic system of Laskaris freezing the propylene glycol mixture of Sellers solid, thus preventing the device of sellers from functioning properly”, however this argument is not persuasive and has no factual basis that freezing of the propylene glycol mixture would occur.  The Examiner’s position is that heat transfer is based on the flow rate of the propylene glycol, the temperature of the propylene glycol when the propylene glycol started to exchange heat with the nitrogen and how long the propylene glycol was in thermal communication with the liquid nitrogen (dependent on flow rate).  It is possible 

Conclusion
                                                                                                                                                                                                      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763